Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
27, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00204-CV

        CHARLES W. WHITE AND DONNA M. GREEN, Appellants
                                         V.

CERTAIN UNDERWRITERS AT LLOYD'S LONDON AND AFFILIATED
             CLAIMS SERVICE, INC., Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-59506

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed February 4, 2013. On August 16,
2013, the parties filed an agreed motion to dismiss the appeal in order to effectuate
a compromise and settlement agreement. See Tex. R. App. P. 42.1. The motion is
granted. Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Chief Justice Hedges and Justices McCally and Busby.